Citation Nr: 1130601	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  02-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $25,330.00.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2001 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the request for waiver of overpayment.  

When this case most recently was before the Board in May 2008, it was remanded for additional action by the originating agency.  The case since has been returned to the Board for further appellate action.


REMAND

In the May 2008 remand, the Board instructed the originating agency to determine whether the overpayment at issue was properly created and assessed against the Veteran.

In compliance with the Board's remand directives, the RO issued a decision in September 2009, finding that the debt was properly created and assessed.  In an enclosure to the decision, the RO forwarded the Veteran a VA Form 4107, outlining his rights to appeal the decision.  Thereafter, the validity of the debt issue was addressed in a May 2011 Supplemental Statement of the Case, but the record before the Board does not show that the Veteran filed a Notice of Disagreement with the September 2009 decision, that the issue was addressed in a Statement of the Case or otherwise indicate that the Veteran is seeking appellate review of this matter.  Since the validity issue and the waiver issue are inextricably intertwined, further clarification is required before the Board decides this appeal. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should associate with the claims folders any documentation showing that the Veteran has disagreed with the September 2009 decision determining that the debt was properly created or otherwise showing that the Veteran is seeking appellate review with respect to the validity issue.  If there is no such documentation, the RO or the AMC should explain why the validity issue has been developed for appellate consideration. 

Then, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
							
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

